
	
		I
		112th CONGRESS
		1st Session
		H. R. 2871
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2011
			Ms. Speier introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 49, United States Code, to direct the
		  Secretary of Transportation to establish integrity verification requirements
		  for pipeline facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pipeline Modernization for Safety Act of
			 2011.
		2.Integrity
			 verification requirementsSection 60108 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(e)Integrity
				verification requirements
					(1)In
				generalThe Secretary shall establish integrity verification
				requirements for pipeline facilities.
					(2)Required actions
				for pipeline segments without documented pressure tests
						(A)In
				generalAs part of the integrity verification requirements, the
				Secretary shall require an operator of a pipeline facility that contains a
				pipeline segment without a documented pressure test to—
							(i)hydro-test the
				pipeline segment; or
							(ii)replace the
				pipeline segment.
							(B)Additional
				actionsIn addition to the
				actions described in subparagraph (A), the Secretary may require an operator
				described in subparagraph (A) to undertake other actions determined necessary
				by the Secretary for public safety, including temporary reductions in
				pressure.
						(3)Reporting of
				increases in pressure exceeding MAOP
						(A)In
				generalAs part of the integrity verification requirements, the
				Secretary shall require an operator of a pipeline facility that contains a
				pipeline segment without a documented pressure test to submit a written report
				to the Secretary (or the Secretary’s designee) on any increase in pressure in
				the pipeline segment that exceeds the maximum allowable operating pressure for
				the pipeline segment.
						(B)DeadlineAn
				operator shall report an increase in pressure under subparagraph (A) not later
				than 24 hours after the operator discovers the increase in pressure.
						(C)Information to
				be reportedA report on an increase in pressure under
				subparagraph (A) shall contain, at a minimum, information on—
							(i)the cause of the
				increase; and
							(ii)any remedial
				action taken to address the cause of the increase.
							(4)RegulationsNot later than 2 years after the date of
				enactment of this subsection, the Secretary shall issue final regulations to
				carry out this subsection. Such regulations shall prioritize pipeline
				facilities in high consequence areas (as described in section 60109(a) of title
				49, United States Code) for purposes of implementation of the requirements of
				this
				subsection.
					.
		
